Citation Nr: 1739828	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-27 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at an RO hearing in October 2012 and during a Board hearing before the undersigned in December 2014.  Transcripts of the hearings are associated with his claims folder.  


FINDINGS OF FACT

The Veteran does not have a current acquired psychiatric disorder which was manifest in service or is otherwise related to service.  His personality disorder and any disability from in-service drug or alcohol abuse is not subject to compensation, and he does not have PTSD.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service treatment records show that in January 1970, the Veteran was sent for a psychiatric evaluation with a chief complaint of flashbacks from LSD which he had taken in February 1969.  Mental status examination revealed no evidence of a neurosis or psychosis.  The diagnosis was drug abuse, LSD with flashbacks.  

In early June 1970, the Veteran ripped his clothes off and huddled in a corner and cried.  In an attempt to get the Veteran to sick bay, he shunned away and stated that he wanted to die and be left alone.  He was given Thorazine and counseled for 2 hours.  It was reported that over the past weekend, he had received a letter from his mother stating that his fiancée of 5 years was marrying someone else.  Also, he could not take harassment from the crew.  It was noted that he was acutely depressed and incoherent.  Thorazine was prescribed.  The next day, he was still very depressed and exhibiting some signs of paranoia.  He was started on Librium.  The next day, he was still depressed and exhibited some signs of paranoia.  

A June 4 to 14, 1970 service clinical record narrative summary notes that the Veteran was referred for screaming and ripping off his clothes.  Six or seven days prior to admission, he had received a letter from his mother, letting him know that his girlfriend was going to marry another man.  This upset him, and for the next few days, he felt depressed.  His work started bothering him and he felt he could not take the pressure anymore.  He was hospitalized for 5 days, with no medication being used.  The first 3 days, he was withdrawn, but by the 4th day, he started talking to staff and establishing relationships with them.  His affect was of depression and somewhat flat at times, and there was a mild degree of psychomotor retardation.  The diagnosis was depressive reaction.  

A service narrative summary of admission beginning on June 16, 1970 notes that the Veteran had been transferred the prior day with a diagnosis of depressive reaction.  The history reported earlier that month was noted.  The Veteran also reported that as a child, he bit his nails and had frequent temper tantrums.  Mental status examination revealed a petulant, evasive youth who denied the need for hospitalization.  He minimized events from on his ship, and denied thoughts of suicide, but admitted that others might have inferred this from his actions.  There was no psychosis or depression, and his judgment was puerile.  During hospitalization, the Veteran adjusted poorly to the ward.  He was uncooperative, sullen, and sarcastic with ward personnel.  He had several temper outbursts in which he attempted to "get back" at hospital staff for alleged wrongs by not participating in assigned activities.  He thought this would get the staff into trouble, and became angry when his manipulative attempts were thwarted.  He showed no evidence of psychosis or depression.  After an adequate period of observation and treatment, a conference of staff psychiatrists reviewed his case and established the diagnosis as emotionally immature personality, manifested by manipulative behavior, impulsivity, gross immaturity, suicide gesture, and lack of judgment.  There was no precipitating stress and no impairment.  

On service evaluation in July 1970, the Veteran appeared unhappy and complained about his duties.  He wanted to get out of the Navy.  There was no evidence of psychosis.  He showed no psychomotor retardation and denied insomnia, rumination, and weight loss.  He was awaiting administrative action on drug abuse.  The impression was immature personality, and administrative separation was recommended.  

In August 1970, the Veteran was interviewed briefly by a psychiatrist and was pleasant, cooperative, and spontaneous.  

A November to December 1970 service narrative summary of admission indicates that the Veteran was admitted in November 1970 with a diagnosis of drug ingestion.  At no time during his hospitalization did he demonstrate depression or psychosis.  It was noted that on the day of admission, he ripped out a door and damaged equipment.  He had also used marijuana and alcohol shortly prior to the admission.  He was physically restrained, given an injection of chlorpromazine, and sent to the hospital.  In the hospital, he was manipulative and dishonest.  The psychiatrist indicated that history given by the Veteran was contradictory and of questionable accuracy.  After an adequate period of observation and treatment, a conference of staff psychiatrists reviewed his case and revised the diagnosis to antisocial personality disorder. 

On service discharge examination in February 1971, the Veteran was found to have an antisocial personality, and the psychiatric consultation from November to December 1970 was referred to in this regard.  

A September 2009 private medical record from Dr. Akins, received with records from the Social Security Administration, indicates that the Veteran was on Adderall and Sertraline and had a history of depression.  

The Veteran filed his claim for service connection for psychiatric disability in September 2010, indicating that it began in service.  

An October 2010 consultative evaluation report which was submitted to the Social Security Administration is of record.  It reports that the Veteran related being physically abused in service, with bullying, fighting, and verbal threats, and that he was sexually abused in service after he was drugged; he woke up in an officer's apartment.  His chief complaints were physical rather than mental.  The Veteran reported that he received once a week therapy between 1975 and 1976 to help him deal with family problems, and that he was involuntarily hospitalized in 1975 for 2 weeks because he went to the emergency room to talk to a psychiatrist.  He had been taking Sertraline HCL for 15 years.  He reported alcohol abuse until December 1976, and that he used to smoke marijuana every day but stopped in 1976.  After mental status examination, the diagnoses were depressive disorder NOS; alcohol dependence in full sustained remission; and cannabis abuse in full sustained remission (provisional).  

On VA examination in October 2011, the Veteran's claims folder was available to and reviewed by the examiner, and the Veteran was examined.  The Veteran's service history and psychiatric treatment were reviewed, and it was noted that the Veteran provided information denying in-service alcohol or drug use which was contradicted by the service treatment records.  Additionally, he reported that post-service, his first treatment was at a private hospital in 1975.  He was admitted for 2 weeks for alcohol, drug use, and emotional problems.  He slowed down his drinking after that and stopped drinking and using drugs after meeting his wife in 1978.  He had taken antidepressants (Prozac and now Zoloft) from his primary care physicians for about 20 years.  The examiner considered the Veteran's psychiatric symptomatology and stated that the Veteran reported a depressive experience rather than PTSD or any other anxiety disorder.  The examiner indicated that the Veteran does not meet the criteria for a diagnosis of PTSD.  He did not meet necessary criterion B, C, D, E, or F for a diagnosis of PTSD.  The examiner found his diagnosis to be depressive disorder NOS.  The examiner indicated that it appeared less likely than not that the Veteran's current depression is caused by in-service stressor exposure or any other aspect of service.  The examiner indicated that there was no clear indication of clinical depression (e.g., major depressive disorder) during service or continuum of treatment from service until the Veteran was first prescribed antidepressant medication some 20 years prior to the examination.   

In January 2012, a private psychologist furnished a report of a mental status examination to the Veteran's representative.  No medical records were available for review.  During the interview, the Veteran was vague, hesitant, and unsure.  The Veteran reported that he had a nervous breakdown on board ship in 1969, and was seen at a service facility.  In 1975, he was at CAMC General Division for 2 weeks with problems.  He saw a family counselor and also had pastoral counseling at a church.  He denied treatment for alcohol abuse.  He drank in service and the most in his 20's.  He would get drunk on a daily basis.  The last time he had anything to drink was December 23, 1977.  He reported that he began using drugs in 1971.  The psychologist reported that the Veteran has stressors that would be consistent with the development of PTSD, but does not claim that, although he dated his depression to in-service events.  The Veteran reported the onset of depression with events in the Navy, and that since then, he had felt depressed most of the time for 2-3 days at a time.  He reported some paranoid attitudes of distrust, stating that they began in service.  The psychologist summarized that the Veteran had a number of bad experiences in the service, which would be consistent with PTSD stressors, but complained only of depression, concentration problems, and the development of paranoid distrust as a result of what happened.  The examiner stated:  "This has a clear service-connected proximate cause, has been chronic and continuous with suicidal ideation, social isolation, problems with thinking, concentration and problems with the social environment."  The diagnosis was major depressive disorder.  On Axis II, the diagnosis was "Paranoid Personality Trait Disturbance (Also Service-Connected)".

On private evaluation in April 2012, the assessment was anxiety disorder due to general medical condition with generalized anxiety. The Veteran is not currently service-connected for any medical conditions. 

During the Veteran's October 2012 RO hearing, he testified about events before, during, and after service, and his attorney reported that he self-medicated with drugs and alcohol after service.  During his December 2014 hearing before the undersigned Veterans Law Judge, he testified that after he was drugged and accosted by a service librarian in service, his psychiatric condition deteriorated.  He also described his symptoms.  

The Board remanded in May 2015 to obtain additional private treatment records, including from earlier years.  The earliest relevant one is from Dr. Akins in 2009 and is reported above.  

Based on the evidence, the Board concludes that service connection is not warranted for a psychiatric disorder.  The preponderance of the evidence indicates that the Veteran's current psychiatric disorder is depressive disorder NOS which was not manifest in service and is unrelated to service.  This diagnosis was arrived at by a VA examiner in October 2011 who reviewed the Veteran's claims folder, considered his mental health history, examined him, and considered alternative diagnoses.  Service treatment records show a brief depressive reaction in June 1970, in reaction to the Veteran learning that his fiancée of 5 years was going to marry someone else.  However, after a short period of time had passed and he was again admitted on June 16, 1970, the Veteran was clearly no longer depressed:  a report of hospitalization from November to December 1970 reports that he did not demonstrate depression.  Personality disorder was diagnosed in service.  The only psychiatric disorder found was personality disorder on his service discharge examination in February 1972.  

The VA examiner in October 2011 reviewed the Veteran's claims folder and found that the Veteran's current depressive disorder NOS was not caused by any incident of service, noting that there was no clear evidence of clinical depression during service and that there was no continuation of treatment from service.  Instead, the private medical record from October 2010 reflects that the Veteran next sought treatment post-service in between 1975 and 1976, which was several years after service, and that this was to help him deal with family problems, rather than for any mental illness of service origin.  There is no showing of a continuation of symptoms from or related to service.  

An April 2012 private evaluation assessed anxiety disorder and identified the etiology as due to general medical condition. The Veteran is not currently service-connected for any medical conditions; therefore service-connection for an anxiety disorder is not warranted. 

The January 2012 report from the Veteran's private psychologist has been considered, but is found to have very limited probative value.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).  The private psychologist in January 2012 did not have the benefit of any of the Veteran's service treatment records in considering the Veteran's disability picture and its relationship to service.  Instead, it was only the lay reports from the Veteran which were considered, and the Veteran was vague, hesitant, and unsure at the time of that evaluation, and he has a history of being an inaccurate historian as shown by service treatment records.  While the Veteran dated his depression to in-service events at that time of his evaluation from the private psychologist, this conflicts with service treatment records showing that he had no depression after his short depressive reaction to losing his girlfriend subsided in service.  He was not seen again for psychiatric problems until several years post-service, and at that time, they were related to family issues, not service.  

While the Veteran may feel that his current psychiatric disorder is service-connected, his opinion on this complex medical matter is not competent.  Medical training is required.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board notes that the Veteran's private psychologist has indicated that he has a personality disorder which is service-connected; and that the evidence shows that a personality disorder was manifest in service.  However, by law, personality disorders are not subject to service connection.  See 38 C.F.R. § 3.303(c).  Additionally, the provisions of 38 U.S.C.A. § 1110 prohibit any current disability from in-service wilful alcohol or drug abuse from being compensated.  Last, service connection cannot be granted for PTSD as it is not currently shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  Consideration of the benefit of the doubt doctrine has been requested; however, the preponderance of the evidence is against the claim and so it is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

The Board regrets that a more favorable determination could not be made, wishes the Veteran well in his endeavors, and thanks him for his honorable Vietnam Era service.  



ORDER

Service connection for a psychiatric disorder is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


